MEMORANDUM DECISION                                                                 FILED
Pursuant to Ind. Appellate Rule 65(D),                                          Aug 05 2020, 9:26 am

this Memorandum Decision shall not be                                               CLERK
                                                                                Indiana Supreme Court
regarded as precedent or cited before any                                          Court of Appeals
                                                                                     and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Sally Skodinski                                          Curtis T. Hill, Jr.
South Bend, Indiana                                      Attorney General of Indiana
                                                         Evan Matthew Comer
                                                         Deputy Attorney General
                                                         Anthony Smith
                                                         Certified Legal Intern
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

John F. Jachimiak,                                       August 5, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-416
        v.                                               Appeal from the St. Joseph
                                                         Superior Court
State of Indiana,                                        The Honorable Elizabeth Hardtke,
Appellee-Plaintiff.                                      Magistrate
                                                         Trial Court Cause No.
                                                         71D02-1909-CM-3374



Mathias, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-416 | August 5, 2020                           Page 1 of 5
[1]   John F. Jachimiak appeals from a judgment of the St. Joseph Superior Court,

      arguing that insufficient evidence supports his conviction for criminal mischief,

      a Class B misdemeanor. Concluding that the evidence is sufficient to support

      his conviction, we affirm.


                                 Facts and Procedural History
[2]   The events leading to Jachimiak’s conviction for criminal mischief were

      precipitated by the end of his long-term relationship with Amelia Lazaro. The

      two had been engaged to be married for eight years and, since 2016, had lived

      together in a single-family home that Lazaro rented in St. Joseph County. In

      early 2016, Lazaro signed a one-year lease with property owner Liem Vu.

      Jachimiak did not sign the lease, but he lived there with the permission of both

      Vu and Lazaro and contributed to the security deposit, rent and utilities.


[3]   When Lazaro’s one-year lease expired, she and Vu verbally agreed that the

      lease would continue as a month-to-month tenancy. Two years passed under

      this arrangement, during which Lazaro, Jachimiak, and various roommates

      lived in the residence. Lazaro remained the only tenant named in the lease.


[4]   Jachimiak and Lazaro ended their relationship in September 2019. Shortly after

      Jachimiak moved out and returned his keys, he returned to the residence in the

      middle of the night. Angry and locked out, Jachimiak yelled obscenities at

      Lazaro and her roommate and tried to kick in the front door. He did the same

      to the back door and refused Lazaro’s demands to leave. St. Joseph County



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-416 | August 5, 2020   Page 2 of 5
      police officers responded to the disturbance and arrested Jachimiak. An officer

      observed damage to the property’s front and back doors.


[5]   The State charged Jachimiak with criminal mischief, a Class B misdemeanor,

      on September 30, 2019. During the bench trial, Lazaro and Vu testified to the

      damage Jachimiak caused at the residence, which required Vu to replace one

      door in its entirety. Jachimiak admitted to kicking and damaging the doors and

      was subsequently found guilty as charged on January 24, 2020. This appeal

      followed.


                                     Discussion and Decision
[6]   Our standard of review for claims of insufficient evidence is well settled. We

      consider only the probative evidence and reasonable inferences therefrom that

      support the trial court’s judgment. Drane v. State, 867 N.E.2d 144, 146 (Ind.

      2007). We do not reweigh the evidence or judge witness credibility, and we will

      affirm the conviction unless no reasonable fact finder could find the elements of

      the crime proven beyond a reasonable doubt. Sallee v. State, 777 N.E.2d 1204,

      1208 (Ind. Ct. App. 2002), trans. denied.


[7]   A person commits Class B criminal mischief when he “recklessly, knowingly,

      or intentionally damages or defaces property of another person without the

      other person’s consent.” Ind. Code § 35-43-1-2(a). “Property is that ‘of another

      person’ if the other person has a possessory or proprietary interest in it, even if

      an accused person also has an interest in that property.” I.C. § 35-31.5-2-253(b).



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-416 | August 5, 2020   Page 3 of 5
[8]    Jachimiak argues that there is insufficient evidence to support his conviction for

       criminal mischief because the State failed to prove that he damaged the

       “property of another person.” I.C. § 35-43-1-2(a). Jachimiak contends that he

       owned the property that he damaged. Appellant’s Br. p. 7. Yet he concedes

       that Vu is “the property owner.” Id. at 8. Nevertheless, Jachimiak insists that

       his conviction for criminal mischief cannot stand because he had Vu’s

       permission to be at the property; because he contributed to the security deposit,

       rent and utilities at the property; and because some of his personal effects

       remained at the property. Id.


[9]    That Vu is the owner of the property whose doors were damaged by

       Jachimiak’s actions is the only reasonable conclusion to be drawn from the

       evidence presented. Vu testified that he owned the property. He explained that

       he expected his renters, including Jachimiak, to be on the property but that

       Jachimiak did not have permission to damage any part of the property. Vu said

       that he repaired the damaged doors using the security deposit and that no

       additional funds were needed to repair the damage.


                                                 Conclusion
[10]   Jachimiak’s appeal is a thinly veiled request that this Court reweigh the

       evidence, which we will not do. The State presented sufficient evidence of

       Jachimiak’s late-night return to the property that Lazaro rented from property

       owner Vu. Jachimiak does not dispute that he caused damage to the doors.

       Accordingly, we affirm Jachimiak’s conviction for Class B misdemeanor

       criminal mischief.
       Court of Appeals of Indiana | Memorandum Decision 20A-CR-416 | August 5, 2020   Page 4 of 5
[11]   Affirmed.


       Bradford, C.J., and Najam, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-416 | August 5, 2020   Page 5 of 5